                             UNITED STATES DISTRICT COURT
 1                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                              SAN FRANCISCO DIVISION

 3   IN RE: CHRYSLER-DODGE-JEEP                    Case No. 3:17-md-02777-EMC
     ECODIESEL MARKETING, SALES
 4   PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION
 5

 6   This Document Relates to:

 7   ALL CONSUMER AND RESELLER
     ACTIONS
 8

 9
10                        [PROPOSED] ORDER APPROVING THE
                   ESTABLISHMENT OF A QUALIFIED SETTLEMENT FUND
11
                   Upon the Unopposed Motion of Defendants Fiat Chrysler Automobiles N.V.,
12
     FCA US LLC, VM Motori S.p.A., and VM North America Inc., and for good cause shown, the
13
     Court hereby orders as follows:
14
                1. FCA’s escrow account is established as a Qualified Settlement Fund (the “QSF”);
15
                2. the Court retains continuing jurisdiction and supervision thereof, in accordance
16
                   with the terms of the forthcoming escrow agreement among the FCA Defendants,
17
                   Bosch Defendants, and Plaintiffs’ Steering Committee; and
18
                3. FCA’s escrow account is a “qualified settlement fund” within the meaning of
19
                   section 468B of the Internal Revenue Code and the Treasury Regulations
20
                   thereunder, and shall be operated in a manner consistent with the rules of
21
                   Treasury Regulation Section 1.468B-1, et seq.
22

23          IT IS SO ORDERED.
                     May 6
            DATED: ________________, 2019                 ______________________________
24
                                                          Edward M. Chen
25                                                        United States District Judge
26

27
28
